Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shelly Fujikawa on March 26, 2021.

The application has been amended as follows: 

1.            (Currently Amended)  A pump device operable with a syringe having a barrel and a plunger, the pump device being operable to cause relative movement between the syringe plunger and the syringe barrel for discharging fluid from the syringe, the pump device comprising a portion adapted to engage the syringe barrel, and a drive mechanism for moving the syringe plunger relative to the barrel to discharge fluid from the syringe, the drive mechanism comprising (1) a piston adapted for guided movement along a path, configured to stay outside the barrel during the relative movement between the plunger and the barrel and having a cylindrical side wall, and (2) a power mechanism for moving the piston to effect movement of  the syringe plunger relative to the barrel, wherein the power mechanism comprises two spring mechanisms operable to exert a spring force on the piston,

wherein the flexible link is windable onto and from the reel,
wherein each reel is mounted on an axle supported between two housing sections of the pump device; and
wherein the piston comprises a base portion and an upper end face, the base portion is configured to define two opposing mounting lugs each directly attached to one distal end of one flexible link and a web functioning as a bridge extending between the lugs and the upper end face of the piston is adapted to directly engage the plunger.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or otherwise render obvious in combination with all claim limitations a pump device operable with a syringe comprising the drive mechanism comprising a piston configured to stay outside a syringe barrel during the relative movement between a plunger and the barrel and having a cylindrical side wall, and a power mechanism for moving the piston to effect movement of the plunger, wherein the power mechanism comprises two spring mechanisms operable to exert a spring force on the piston, wherein each spring mechanism comprises a reel and a flexible link, the flexible link having a proximal end attached to the reel and a distal end directly attached to the piston, wherein the piston comprises a base portion and an upper end face, the base portion is configured to define two opposing mounting lugs each directly attached to one distal end of one flexible link and a web functioning as a bridge extending between the lugs and the upper end face of the piston is adapted to directly engage the plunger.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783